GOULD, Circuit Judge,
with whom KLEINFELD, Circuit Judge, concurs, dissenting.
I respectfully dissent. There is no good reason why we cannot stay our mandate as a courtesy to the District Court-respondent, which has indicated its intent to file, with the United States Supreme Court, a petition for a writ of certiorari. I do not understand why my colleagues, who routinely grant stays of mandate to almost any party who wishes to present a non-frivolous claim to the Supreme Court, turn a blind eye on the District Court-respondent here, telling it “no dice” from us but if you want you may feel free to try for a remedy by applying to yourself for the relief of a stay. If the District Court has authority to suspend proceedings, and to delay implementation of our mandate, and if such a delay does not jeopardize prosecution, all to the end of permitting a petition for a writ of certiorari to be filed by the District Court-respondent and acted upon, in the Supreme Court’s discretion, before events render the legal issue moot, then the District Court-respondent may have a remedy but it is more complex and cumbersome than is necessary. To my thinking, it is not sound for us to encourage the District Court-respondent to seek relief from itself, when there is no impediment to the grant of such relief by our court. Our exercise of discretion to issue the writ of mandamus immediately, rather than after the seven-day delay usual for our mandates, and our remitting the District Court here to a remedy before itself, might have the effect of discouraging a District Court-respondent, with an important stake in the mandamus relief that our court grants, from seeking a higher level of review.
It doesn’t matter if, as the majority suggests, we needn’t return jurisdiction to the District Court. What matters in substance is that the District Court-respondent wants review at the Supreme Court, and we can either be gracious to facilitate it, or be something else, with the practical effect to discourage it. We are empowered to stay the operation of our writ of mandamus, see, e.g., In re Repetitive Stress Injury Litigation, 35 F.3d 637, 640 *1024(2d Cir.1994), and do not need to leave the District Court-respondent to seek a remedy before itself in the District Court, a procedure that may raise at least eyebrows and possibly other process issues if the interests of any other party are at stake.
Judge TROTT would grant the motion.